Citation Nr: 1132097	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  04-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for an anxiety disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a disability rating in excess of 20 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1967 to April 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2003 and February 2005 rating decisions of the RO in St. Petersburg, Florida.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in July 2007.  A transcript of the hearing is associated with the claims file.

The claims for service connection for cervical and lumbar spine disorders, and the rating claim for hypertension were previously before the Board, and were each adjudicated in a decision dated in May 2008.  In that decision, the Board granted an increased rating from 10 percent to 20 percent for hypertension, but denied a rating higher than 20 percent; it also reopened and denied service connection for cervical and lumbar spine disorders.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in March 2009, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's May 2008 decision, and remanded those claims back to the Board for development consistent with the Joint Motion.  

In a decision dated in July 2009, the Board denied a rating higher than 20 percent for hypertension.  The Veteran appealed that denial to the CAVC, and in an order dated in September 2010, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's July 2009 decision and again remanded the claim to the Board for additional development.  

The Board also notes that, in May 2008, it remanded the service connection claims for sleep apnea and an anxiety disorder to the RO.  In July 2009, it remanded the service connection claims for cervical and lumbar spine disorders to the RO.  Those claims have now been returned for further appellate action.  

The issues of an increased rating for hypertension and entitlement to service connection for sleep apnea and disorders of the cervical and lumbar spine are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  Symptoms of an anxiety disorder were not chronic in service.

4.  Symptoms of an anxiety disorder have not been continuous since service separation.

5.  The Veteran's current anxiety disorder is not related to active service or to any service-connected disability.



CONCLUSION OF LAW

An anxiety disorder was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated; an anxiety disorder is not proximately due to or the result of the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2003 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for an anxiety (panic) disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This letter was supplemented by a letter in October 2009.  The October 2009 notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements and personal hearing testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Veteran was afforded VA examination as to the claim.  The examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining a VA examination with nexus opinion addressing the claim for service connection for an anxiety disorder.  

Service Connection for Anxiety Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and a psychosis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed anxiety disorder is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

After review of the record, the Board finds that symptoms of an anxiety disorder were not chronic in service.  In so finding, the Board notes that there is no record of treatment for an anxiety disorder in service.  Indeed, the Veteran testified that he was not diagnosed with any type of mental disorder, and that the first time he saw a psychiatrist and was diagnosed with a mental condition was after service.  The Veteran testified that he was prescribed Valium in service for his hypertension, and he suggested that this was prescribed to calm him down.  Thus, the Veteran appears to imply that symptoms of anxiety were present and manifest in service; however, this assertion conflicts with his testimony that he was not diagnosed with an anxiety disorder in service.  It is unlikely that medical professional would prescribe medication without a diagnosis.  Moreover, a review of the service treatment records reveals that, while the Veteran was prescribed Valium, it was not for anxiety or hypertension.  Rather, the Veteran was prescribed Valium in relation to a back injury in March 1971, which produced paravertebral muscle spasms.  There is no suggestion that this was intended to calm him down, but rather to treat his muscle spasms.  

The Board acknowledges that the Veteran completed a report of medical history at separation and marked that he had a history of nervous trouble.  However, he provided no further detail as to the nature of the trouble or whether there was any psychiatric component.  Nervous trouble is an imprecise term, and does not necessarily imply psychiatric symptomatology.  Of course, the Board is not suggesting that the Veteran never experienced anxiety in the service.  The Board's finding here is that symptoms of anxiety were not chronic in service.  This finding is compatible with the Veteran's assertion that he experienced nervous trouble, even if anxiety was implied.  More significant however, when examined for separation, the Veteran was found to be clinically normal psychiatrically.  Therefore, to the extent the Veteran intended psychiatric issues by his reference to nervous trouble, the affirmatively normal finding at separation addresses the issue more directly, and is therefore given greater probative weight.  

The Veteran recounted to the November 2010 examiner (Volume 6) that he had onset of anxiety in service, which he believed was possibly related to witnessing a plane crash in service.  This is the first reference made by the Veteran to this incident.  To the extent that the Veteran seeks to establish the onset of chronic symptoms of anxiety in service, the Board finds that such an assertion is not credible.  Notably, he offered no testimony on the incident, but related his anxiety secondarily to his hypertension.  While the Veteran may have witnessed a plane crash in service, and as discussed above, may have felt anxious at times in service, the Board finds that the affirmatively normal psychiatric findings at separation outweigh the Veteran's recent assertion as to onset of chronic symptoms in service.  

The Board further finds that symptoms of an anxiety disorder were not continuous since service separation.  The Veteran filed a claim immediately upon separation in April 1971 (Volume 1), but did not mention an anxiety disorder or other psychiatric issue.  The Veteran was provided a complete VA examination in June 1971 (Volume 1), and there were no findings regarding anxiety or psychiatric issues.  On the examination report, the Veteran made a somewhat cryptic reference to his nerves making the muscles in his head tighten up.  As noted above, a reference to nerves can be interpreted in many ways; however, on his claim form, he described this as a muscle spasm, and in neither document did he make any description of symptoms of an anxiety disorder, or other psychiatric symptoms.  Thus, the Board finds that his reference to nerves did not indicate psychiatric symptomatology, but referred to the muscle spasms he specifically described on his claim.  

In sum, the Veteran demonstrated that he understood the process for seeking service connection and availed himself of it where he believed himself entitled.  The fact that he mentioned other problems, but did not mention anxiety or psychiatric complaints with any degree of specificity is not the equivalent of silence in the record.  Rather, inaction regarding one claim when active regarding other claims, is affirmative evidence indicating lack of chronic anxiety or psychiatric symptomatology at that time.  

The Veteran filed a claim in September 1974 (Volume 1) stating that he had been hospitalized for nerves.  An emergency room report (Volume 1) shows that the Veteran was admitted in August 1974 with a provisional diagnosis of acute anxiety reaction.  A September 1974 evaluation (Volume 1) from North Miami General Hospital shows complaint of extreme agitation and nervousness.  The Veteran related that two weeks prior, he had been informed by his employer that he might be transferred to Georgia.  According to the examiner, somehow, this turn of events made him nervous; he could not sleep; he could not eat; and, he was unable to relax; he became uptight, and was so nervous and agitated that he felt as if he were going to have a nervous breakdown.  Significant to the Board's finding regarding lack of chronicity in service, the Veteran related to the examiner his service history, but made no reference to having experienced anxiety of a similar type in service.  The diagnosis was psychoneurotic reaction, anxiety type.  A September 1974 VA outpatient note (Volume 1) reveals a prescription for Tranxene.  

In a May 1976 VA examination report (Volume 1), the Veteran reported that he had been treated for a nervous condition with medication.  The Veteran was hospitalized in March 1977 (Volume 1) for a cardiac stress test.  There it was noted that the Veteran had been treated for hypertension for 3 years, and had been prescribed Valium for treatment.  It was noted that the Veteran had a marked element of anxiety in his illness.  Among the diagnoses was chronic anxiety.  

A VA examination in July 1977 (Volume 1) shows complaint of bad nerves.  There was no associated diagnosis.  A July 1979 treatment note indicates that the Veteran was under emotional stress from his job.  A July 1989 treatment note (Volume 2) questions whether the Veteran's hypertension was anxiety induced.  A June 1995 triage note (Volume 5) refers to anxiety and tension.  A September 2002 psychiatric evaluation noted no psychosis.  The diagnosis was panic disorder.  

To summarize the post-service chronology, the first reference to anxiety from the Veteran or in treatment notes comes in 1974, when the Veteran was hospitalized for nerves attributed to a potential job relocation, and filed a claim with VA within 3 days of his release.  There is no suggestion of service causation or incurrence.  Moreover, the speed at which the Veteran proceeded to file a compensation claim after treatment underscores the Board's finding that the Veteran's silence regarding anxiety in April 1971 is indicative of a lack of symptomatology at that time.  Thus, the Board finds that, between the Veteran's separation from service in April 1971 and his hospitalization in September 1974, there was no continuity of symptomatology.

The Board also notes that there is no diagnosis of a psychosis in this case, and an April 2003 mental health clinic note (Volume 2) reveals the specific finding that there is no evidence of psychosis.  As such, the presumption regarding psychoses having become manifest to a compensable degree within a year of separation is not applicable.  

The Board also finds that an anxiety disorder is not related to service.  Significant in this finding, there is no medical opinion that purports to relate an anxiety disorder directly to service.  Indeed, while the Veteran has at times stated that he had symptoms of the current anxiety disorder in service, it is his principal contention that the anxiety disorder is related to the service-connected hypertension, and not directly related to service.  To the extent that he has also raised a direct service connection claim, he has not explained the lack of treatment during service, the normal psychiatric examination at service separation, his failure to note anxiety complaints when he filed his initial post-service claim, and the evidence in 1974, which appears to relate the onset of anxiety to job issues.  

It is the Veteran's responsibility to present and support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002). Here, the Veteran has not done so.  The lack of either a positive or negative nexus opinion regarding direct service connection does not render the evidence in approximate balance.  Here, with the exception of the Veteran's assertions, the evidence tends to show a post-service onset of symptomatology.  As already discussed, the Veteran's opinion, though in favor of a nexus, does not account for substantial evidence to the contrary, and directly conflicts with that evidence.  It is therefore not credible.  

Turning to the secondary service connection theory of entitlement, the Board finds that the Veteran's current anxiety disorder is not related to hypertension.  Indeed, the clinical nexus evidence regarding the secondary service connection theory of entitlement is either against the claim or inconclusive.  An April 2003 mental health clinic note (Volume 2) includes the examiner's opinion that the anxiety disorder is secondary to the Veteran's general medical condition.  Hypertension is not mentioned.  The Veteran's general medical condition is simply too imprecise to be interpreted as a positive nexus opinion regarding hypertension.  The Board therefore finds that the opinion is inconclusive regarding hypertension.  Such evidence cannot support a claim for service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The Veteran was afforded a VA examination in November 2010 (Volume 6), and a nexus opinion regarding hypertension was requested.  The examiner opined that it is less likely as not that anxiety/panic is related to service-connected hypertensive disorder.  The examiner acknowledged the in-service prescription of Valium, as well as the suggestion in the March 1977 hospital report (Volume 1) that his hypertension had an anxiety component, but found that notes from VA psychiatrists and primary care providers do not indicate that hypertension caused an anxiety disorder.  Rather they show continued hypertension with several ER visits over the prior year for elevated hypertension, but show no clear connection to anxiety or panic.  

There is no medical opinion that purports to relate an anxiety disorder to the Veteran's hypertension.  As noted above, there is one opinion that tends to find the opposite relationship, i.e., that the Veteran's hypertension is related to his anxiety.  This was suggested in the July 1989 treatment note (Volume 2).  The March 1977 hospital stress test suggested that the Veteran's hypertension had a marked element of anxiety to it; however, this on its face is not a nexus opinion.  It does not attribute anxiety to hypertension.  Indeed, both hypertension and an anxiety disorder were included as separate diagnoses, and there was no suggestion of an etiological relationship.  While the Veteran believes there is a relationship, he has not explained this assertion, and he has been notably inconsistent as to his theories of etiology.  The Board finds the opinion of the November 2010 VA examiner to be more consistent with the evidence overall, and thus more persuasive than that of the Veteran.  Accordingly, the Board finds that service connection for an anxiety disorder is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an anxiety disorder is denied.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding the increased rating claim for hypertension, in the September 2010 Joint Motion, the parties stipulated that the record does not include VA treatment records dated between May 2007 and October 2008, and that the appellant has reported that he receives treatment at the Miami VAMC since 2002.  While the RO noted on the most recent supplemental statement of the case that treatment records from the Miami VA Medical Center since 1999 had been obtained, it does not appear that records from the cited range are actually included.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the CAVC.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the CAVC's prior action with respect to the same claim).  

Moreover, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Regarding the claims for service connection for disorders of the back and neck, and for sleep apnea, the record contains a medical opinion signed by a VA physician, Sharon Rodriguez, M.D., which purports to relate sleep apnea to service, and a medical opinion from a private chiropractor, Dr. Mark Silverman, which purports to relate neck and back disorders to service.  However, there are several variations in letterhead and facial discrepancies, as well as idiosyncrasies in writing style, which raise the need to verify the authorship of these opinions.  For instance, the claims file contains multiple copies of the same letter from Dr. Mark Silverman, one of which is signed at the signature line, and another of which simply contains his typed name with no signature at the signature line, and with a hand-written statement purportedly from Dr. Silverman attesting among other things to his credentials.  This statement is signed; however, the signature looks quite different from his previous signature.  

Similarly, there are multiple copies of the VA opinion, one of which is not on typical VA letterhead.  Other letters from the same physician are on VA letter head.  These documents have in common that they were received directly from the Veteran.  In light of these apparent problems, the Board finds it prudent to contact the individuals in question and ask them to verify whether they in fact authored and endorse these opinions.  Moreover, regarding the letter from Dr. Mark Silverman, it is reasonable to conclude that there may be other records in his possession that may be pertinent to the claims.  To date, there has been no request for records from him.  The Board finds that action should be taken to obtain any other pertinent treatment records from him.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  See 38 C.F.R. § 3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain a copy of the clinical records from the VA Medical Center in Miami dated from May 2007 to October 2008, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  If the requested records are not available, or the search for such records otherwise yields negative results, provide the claimant with oral or written notice of that fact and make a record of any oral notice conveyed to the claimant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and notice that the claimant is ultimately responsible for providing the evidence.

2.  Contact the Veteran and request all information and authorization necessary to contact and obtain treatment records from Dr. Mark Silverman.  

3.  If the Veteran provides authorization, contact Dr. Mark Silverman at the Silverman Chiropractic and Rehabilitation Center, provide a copy of the undated letter, received in March 2006, and contained in Volume 3, and a copy of the other version of the same letter, received in October 2009 and contained in the spiral-bound volume.  Ask Dr. Silverman to verify his authorship of that letter.

If the Veteran provides authorization, make reasonable efforts to obtain treatment records from Dr. Mark Silverman for the Veteran's low back and cervical spine disorders.  

4.  Contact Sharon Rodriguez, M.D. at the VA Medical Center in Miami, provide a copy of the July 2007 letter, contained in Volume 4, which opines as to a relationship between the Veteran's sleep apnea and tonsils, and ask her to verify her authorship of that letter.  

If she verifies that the letter was drafted by her, send the pertinent evidence from the claims file to her and ask her to provide an opinion based on a review of the Veteran's service records and post-service records as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's sleep apnea is causally or etiologically related to the Veteran's service connected hypertrophic tonsils.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


